DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 a space is missing between “13” and “to”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent No. 10,722,560.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 10 include administering the remodeling enzyme in an intrauterine manner which is not set forth in the claims of 10,722,560.  It is the position of the office that the remodeling enzyme of 10,722,560 are .
	Claim 1 – see claim 1.
Claim 2 – see claim 2.
Claim 3 – see claim 3.
Claim 4 – see claim 4.
Claim 5 – see claim 5.
Claim 6 – see claim 6.
Claim 7 – see claim 7.
Claim 8 – se claim 8.
Claim 10 – see claim 9.
Claim 11 – see claim 13.
Claim 12 – see claim 10.
Claim 13 – see claim 11.
Claim 14 – see claim 12.
Claim 15 - see claim 14.
Claim 16 - see claim 16.

Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,722,560( hereinafter 560) in view of Pizolato(2010/0036193).
Claims 1 and 9 of 560 teach methods as claimed but do not set forth administering the remodeling enzyme with an intrauterine catheter.  Pizolato teaches 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use an intrauterine catheter as taught by Pizolato to deliver the remodeling enzyme to the uterus in an intrauterine manner in the method taught by 560 as an ordinary design expedient to one in the medical arts to substitute a known method for delivering enhancing materials to the uterus with a catheter in place of the generically recited “administering” step of 560.  Such a combination teaches a method as set forth in 560 wherein the administering step includes administering the remodeling enzyme with an intrauterine catheter.  The combination has a high expectation of success because Pizolato teaches delivering a uterine enhancing material to the uterus with an intrauterine catheter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,360,389 teaches a method of embryo implantation wherein the embryo is implanted into the endometrium of the uterus, but does not teach enhancing the uterus with MMP-1 or MMP-13.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791